My views do not coincide with those of the majority. I will briefly state them. Simpson occupied no relation of trust or confidence with the trustees who held the majority of the stock in the Eddystone Manufacturing Company. He had the right to buy their stock himself or through an intermediary and was not bound to disclose that he was the purchaser. Nothing prevented *Page 588 
him from thus obtaining control of the corporation. The trustees were experienced business men. Through the contract of sale which they made with Simpson's representatives they knew they were liable to lose control of the corporation because the agreement provided that the purchaser might take less than all the stock and pay a penalty. Godfrey by letter recognized this right after Simpson's representative declined to take any more of the stock and did not allege any loss due to a failure to take it all. The plaintiff still holds the stock which Simpson did not take and in no way has tested its value; for anything which appears, it may be worth as much today as it was when the contract of sale was entered into. The only effect of the loss of control of the corporation which the record shows was the election of Simpson instead of Godfrey as President. I am unable to see how this in any way decreased the value of the stock. No case that I know of holds that mere loss of control can found a claim for damages. The business was one which had been founded by Simpson's forbears and always controlled and managed by them. That he should desire to continue the family control was not unnatural. Godfrey was no blood relation of his. He was only an uncle by marriage. In my opinion, no actionable fraud was established. In addition, I think the claim as made is stale and barred by laches. All the transactions took place more than twenty-three years before this proceeding was brought; at any time during this period if plaintiffs had been vigilant they could have unearthed what was done. They knew at all times that Simpson had bought the stock from Hays and could have found out, if they had investigated, what the relation of Hays and Simpson was in the transaction.
I would reverse the decree and dismiss the plaintiffs' bill.
Mr. Justice FRAZER dissented on the measure of damages, Mr. Justice KEPHART on the question of laches. *Page 589